Celebrada la vista de esta apelación interpuesta contra *959resolución denegatoria de un nuevo juicio, con asistencia de los abogados de ambas partes.
Por cuastto, el alegato de la parte apelante no establece que la corte inferior hubiera quedado obligada por la reso-lución del Departamento de Sanidad, o que la mera cance-lación del permiso para construir necesaria o probablemente hubiera producido un resultado distinto;
Por cuanto, la investigación en que se basó tal resolu-ción había sido hecha varias semanas antes del juicio como resultado de quejas presentadas por los, apelantes en el De partamento de Sanidad, y no se hizo demostración alguna de la diligencia que se ejercitara, si alguna se ejercitó, para descubrir antes del juicio la acción que se hubiera tomado sobre dichas quejas;
Por cuanto, no aparece que el resultado de tal investi-gación no fuera, en todo caso, prueba acumulativa; y
Por cuaNto, por razón de los fundamentos en que esta corte se basó para confirmar, en diciembre 17, 1923, la sen-tencia en la apelación No. 2994, (p. 607), las cuestiones que aquí se pretende levantar resultan académicas;
. Por tanto, la resolución de la corte inferior de marzo 24, 1922, desestimando la moción de nuevo juicio, es por la pre-sente confirmada.